DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08-18-2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Regarding claims 1 and 7, the limitation that the a second gas sensor response is based on analysis of the second unfiltered sample (emphasis added) is not supported by the Specification.  Rather, the Spec describes that the second sample is filtered (see pars. [0070] and [0083] of U.S. Pub. 2020/0025399, for example).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
unfiltered sample (emphasis added) contradicts the earlier limitation of the claims that second sample is filtered air from the confined space.  Therefore, the scope of the claims is indefinite.
	
For the purposes of examination, the examiner will assume that the claims are meant to recite that the second gas sensor response is based on analysis of the second filtered sample.  If the claims were amended so that claims 1 and 7 read “a second gas sensor response based on analysis of the second filtered sample,” this would overcome both the 112(a) and 112(b) rejections above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Marra et al. (U.S. Pub. 2014/0174154) in view of Desrochers et al. (U.S. Pub. 2006/0234621).

Regarding claims 1 and 7, Marra discloses (Figs. 1-3B) an air purification system for determining a gas concentration of a pollutant in air (see Abstract) before filtering based on at least two distinct samples from the air (see pars. [0033] and [0040]-[0041]), wherein the at least two samples comprise a first sample being unfiltered air from the confined space (see pars. [0033] and [0040]; Figs. 2 and 3A) and a second sample being filtered air from the confined space (see pars. [0033] and [0040]; Figs. 2 and 3B), the system comprising:
a filter 4/234 (see pars. [0032] and [0037]) for selectively filtering a pollutant from the air (see pars. [0032] and [0037]);
a gas sensor 2/220 (see pars. [0032] and [0035]) for sensing a concentration of the pollutant in the air (see pars. [0032] and [0035]);
a controller 240 [0038] adapted to process a first unfiltered gas sensor response based on analysis of the first unfiltered sample (see pars. [0038] and [0040]; Fig. 3A), a second gas sensor response based on analysis of the second filtered sample when the concentration of the pollutant in the air has been reduced by filtering (see pars. [0038] and [0041]; Fig. 3B), and the sensitivity characteristics of the gas sensor to the pollutant (i.e. the difference in response 
Marra does not disclose that the sampling is done within a confined space.
Desrochers discloses the sampling is done within a confined space (i.e. in a room or building: [0003]).
The apparatus of Marra in view of Desrochers, as applied above in the rejection of claim 1, would perform the method and meet the limitations of claim 7, and further discloses monitoring a gas sensor response using a gas sensor 2/220 until the gas sensor response has stabilized (i.e. during a second time period: see Abstract; until the response Smf is registered: [0039]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Marra’s system/method so that the sampling is done within a confined space, as taught by Desrochers.
Such a modification would be a combination of prior art elements according to known methods to yield predictable results, which is obvious.  See MPEP 2143(I)(A).

Regarding claims 2 and 11, Marra discloses (Figs. 1-3B) the filter has greater selectivity of the pollutant than the gas sensor (since it filters out substantially all the pollutant that is desired to be detected: [0033] and [0039]).

Regarding claims 3 and 12, Marra discloses (Figs. 1-3B) the pollutant is formaldehyde [0072].


Regarding claims 5 and 9, Marra discloses (Figs. 1-3B) the controller 240 is adapted to operate the filter after a stable gas sensor response is obtained (i.e. after a first time period: see Abstract; until the response Smu is registered: [0039]).

Regarding claims 6 and 10, Marra discloses (Figs. 1-3B) the controller 240 is adapted to obtain the first unfiltered gas sensor response before the filtering (i.e. during a first time period: see Abstract; until the response Smu is registered: [0039]) and to obtain the second gas sensor response after the filtering (i.e. during a second time period: see Abstract; until the response Smf is registered: [0039]).

Regarding claim 8, Marra discloses (Figs. 1-3B) obtaining a gas sensor response a plurality of times (i.e. over a first time interval: see Abstract; a signal over an interval is made up a plurality of individual data points) before selectively filtering and obtaining the first unfiltered gas sensor response when a stable response of the gas sensor is obtained (i.e. during a first time period: see Abstract; until the response Smu is registered: [0039]).

Regarding claim 13, Marra is applied as above, but does not disclose obtaining the first unfiltered gas sensor response in a space while there are no occupants.
Desrochers discloses obtaining the first unfiltered gas sensor response in a space while there are no occupants [0121].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Han’s method to include obtaining the first unfiltered gas sensor response in a space while there are no occupants, as taught by Desrochers. 
Such a modification would save energy and money by detecting pollutants in a space while there are no occupants (Desrochers: [0121]).

Regarding claim 14, Marra discloses (Figs. 1-3B) a computer program comprises computer code means [0038] which is adapted, when run on a computer 240, to perform the method (as above: [0038]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot in view of the new grounds of rejection.

Allowable Subject Matter
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a)/(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930.  The examiner can normally be reached on M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852